—In an action to recover unpaid legal fees, the defendants appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County, (Doyle, J.), dated November 12, 1997, which, upon granting the plaintiffs motion for summary judgment, is in favor of the plaintiff and against them in the principal sum of $36,899.07.
Ordered that the order and judgment is affirmed, with costs.
The defendants’ receipt and retention of the plaintiffs bills without objection within a reasonable period of time gave rise to an actionable account stated entitling the plaintiff to summary judgment (see, Jim-Mar Corp. v Aquatic Constr., 195 AD2d 868; Shea & Gould v Burr, 194 AD2d 369, 371; Rockefeller Group v Edwards & Hjorth, 164 AD2d 830; Rosenman Colin Freund Lewis & Cohen v Edelman, 160 AD2d 626; Fink, Weinberger, Fredman, Berman & Lowell v Petrides, 80 AD2d 781). The defendants’ affidavits in opposition were purely conclusory and did not set forth, with necessary evidentiary details, the facts upon which they rely. Thus, they were insufficient to defeat the plaintiff’s motion for summary judgment. *309The defendants’ remaining contentions are either not properly before this Court or without merit. Mangano, P. J., Miller, Thompson and Pizzuto, JJ., concur.